Wylt, J.
The relator’s opposition to the tableau of distribution filed by the syndic of the insolvent firm of Bellocq, Noblom & Co., *686having been rejected and the distribution of funds ordered pursuant to the statement on the tableau, the relator took an appeal within ten days, the bond being for five hundred dollars, the amount fixed by the judge.
To compel the judge to send up the appeal and to prevent the execution of the judgment in the meantime, the relator sued out in this court writs of mandamus and prohibition which are the subject of the present controversy.
An examination of the evidence on which the respondent acted, satisfies us that the surety is worth over five hundred dollars, the amount of the bond; and from the nature of the case we conclude that five hundred dollars will be sufficient for a suspensive appeal bond. We do not see how the costs can exceed that sum. As appellant is not in possession of the funds in controversy he need only give bond for the amount of costs. 10 An. 345; 20 An. 108. As he did this within ten days the appeal operated a supersedeas. C. P. 575.
There is no force in the objection of the respondent that appellant in applying for an appeal did not specially ask for a suspensive appeal. He applied for an appeal,' and he gave bond within ten days for an amount sufficient for a suspensive appeal.
It is therefore ordered that the mandamus and prohibition herein be made peremptory and perpetual at the costs of Henry Peychaud,. syndic of Bellocq, Noblom & Co.